Citation Nr: 0430255	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-05 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), based on an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  

This appeal to the Board arises from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico in which service 
connection was granted for PTSD and a 10 percent disability 
evaluation was assigned.  The veteran appealed the assignment 
of the initial 10 percent disability evaluation.  

This claim involves the appeal of the assignment of the 
initial disability evaluation for PTSD; the Board has 
recharacterized the issue as it appears on the cover page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran is presumed to seek the maximum 
available benefit for a disability.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VA is 
also required to provide examinations when necessary to 
decide the claim.  For reasons set forth below, additional 
development is warranted in this matter.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

The veteran has not been provided the notice requirements of 
the VCAA.  VA is required to notify an appellant of the 
information necessary to substantiate his claim and that such 
notice must indicate which portion of any such information or 
evidence is to be provided by the appellant and which portion 
must be provided by VA.  Charles v. Principi, 16 Vet. App. 
370 (2002).  To afford the veteran due process, a remand is 
warranted for VCAA notice compliance.  

The record shows outstanding medical records relevant to the 
veteran's claim.  In a February 2001 remand, the Board noted 
that the veteran received treatment by VA health care 
providers and a private psychiatrist, and directed the RO to 
ask the veteran to identify whom he had received psychiatric 
treatment from since 2000, including records of Mary Rose 
Perez Hernandez, M.D.  The report of a July 2002 VA 
examination shows that the veteran had received treatment at 
a VA medical facility.  The RO has failed to ask the veteran 
for information regarding treatment, and the RO has not 
attempted to obtain Dr. Hernandez's records or current VA 
treatment records.  

The veteran claims that his PTSD has increased in severity 
and precludes him from obtaining employment (see statement of 
November 2002).  The most recent psychiatric examination was 
conducted in July 2002; a VA examination is warranted to 
determine the severity of the disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. for the following actions:  

1. The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA.  Ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully met.  
Notify the veteran (1) of the information and 
evidence not of record that is necessary to 
substantiate the claim for an increased rating 
for PTSD, (2) of the information and evidence 
that VA will seek to provide, and (3) of the 
information and evidence that the veteran is 
expected to provide.  The veteran should also 
be asked to provide any evidence in his 
possession that pertains to the claim.  

2.  Ask the veteran to provide the names, 
addresses and approximate dates of treatment 
for any health care providers, including VA, 
who may possess additional records pertinent to 
his claim.  Obtain necessary consent forms for 
the release of the veteran's private medical 
records, and obtain and associate all records 
noted by the veteran with the claims folder.  
State in writing if these records are not 
available.  

3.  Request VA outpatient treatment records 
from the VA medical facility in San Puerto, 
Rico since 2000.  Obtaining consent from the 
veteran and then acquire copies of medical 
records pertaining to PTSD from Mary Rose 
Perez, Hernandez, M.D., Calle Santa Cruz B4, 
Edifico Galeria Medica, Suite 204, Bayamon, PR 
00959.  State in writing if these records are 
not available.  

4.  Thereafter, provide the veteran a VA 
psychiatric examination to determine the 
severity his PTSD.  Make the claims folder 
available to the examiner for review in 
conjunction with the examination.  The examiner 
should acknowledge such review in the 
examination report.  All necessary tests should 
be accomplished.  
The examiner is to provide the following:
?	A multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; 
?	An explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  
?	An assessment of the extent of the 
occupational and social impairment due 
solely to PTSD.  
All examination findings, along with the 
complete rationale for all opinions expressed, 
should be set forth.  

5.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken after the 
above actions are accomplished. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Finally, readjudicate the veteran's claim 
for an increased rating for PTSD.  If the 
benefits sought remain denied, furnish an 
appropriate supplemental statement of the case 
and give the opportunity to respond to the 
veteran and his representative.  If 
appropriate, return the case to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



